UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): March 1, 2013 PolyMedix, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-51895 27-0125925 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification Number) 170 N. Radnor-Chester Road; Suite 300 Radnor, Pennsylvania (Address of Principal Executive Offices) (ZipCode) (484) 598-2400 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 1.01Entry into a Material Definitive Agreement. On March 1, 2013, PolyMedix, Inc., a Delaware corporation (the “Company”) and the Company’s wholly owned subsidiary, PolyMedix Pharmaceuticals, Inc. (collectively, the “Borrowers”), entered into a Letter Agreement (the “Letter Agreement”) with MidCap Financial SBIC, LP, a Delaware limited partnership, as administrative agent and lender (the “Agent”). As previously reported, the Borrowers entered into a Second Amendment to Loan and Security Agreement (the “Second Amendment”) with Agent on January 16, 2013.The Letter Agreement, among other things, extended the Fundraising Period and the Fundraising Termination Date (as such terms are defined in the Second Amendment) from March 2, 2013 to April 1, 2013. The foregoing description of the Letter Agreement is qualified in its entirety by reference to the full text of the Letter Agreement, which is filed as Exhibit10.1 to this Current Report on Form 8-K and incorporated herein by reference.The Second Amendment is filed as Exhibit10.2 to this Current Report on Form 8-K. Item 2.02Results of Operations and Financial Condition. On March 6, 2013, PolyMedix, Inc. issued a press release announcing its financial results for the year ended December 31, 2012. A copy of the press release is furnished herewith as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits The following exhibitsare being filed or furnished with this Current Report on Form 8-K. Exhibit No.Description Letter Agreement, dated March 1, 2013, by and among PolyMedix, Inc., PolyMedix Pharmaceuticals, Inc. and MidCap Financial SBIC, LP. Second Amendment to Loan and Security Agreement, dated January 16, 2013, by and among PolyMedix, Inc., PolyMedix Pharmaceuticals, Inc., MidCap Financial SBIC, LP, as Agent for the Lenders and the other Lenders party thereto. 99.1Press Release dated March 6, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POLYMEDIX, INC. Date: March 6, 2013 By: /s/ Edward F. Smith Edward F. Smith President, Chief Executive Officer, Chief Financial Officer & Secretary EXHIBIT INDEX Letter Agreement, dated March 1, 2013, by and among PolyMedix, Inc., PolyMedix Pharmaceuticals, Inc. and MidCap Financial SBIC, LP. Second Amendment to Loan and Security Agreement, dated January 16, 2013, by and among PolyMedix, Inc., PolyMedix Pharmaceuticals, Inc., MidCap Financial SBIC, LP, as Agent for the Lenders and the other Lenders party thereto. Press Release dated March 6, 2013.
